Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 19, 2018

                                            No. 04-18-00955-CV

                                        IN RE ACADEMY, LTD.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       Relator filed a letter asking this court to dismiss the petition for writ of mandamus
because the parties reached an agreement resolving the issue raised in the petition. We grant the
request and dismiss the petition for writ of mandamus. The court’s opinion will issue at a later
date.

           It is so ORDERED on December 19, 2018.



                                                            _________________________________
                                                            Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2017CI23341 & 2018CI14368, styled Chris Ward, et al. v. Academy, Ltd.
d/b/a Academy Sports + Outdoors, pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable
Angelica Jimenez presiding.